                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


RODNEY DEWALT,

              Plaintiff,

v.
                                                           Case No. 18-2690-DDC-TJJ
CITY OF OVERLAND PARK, KANSAS,

            Defendant.
______________________________________

                              MEMORANDUM AND ORDER

       Before the court is a Motion to Dismiss and/or Motion for Judgment on the Pleadings

filed by defendant City of Overland Park, Kansas (the “City”) (Doc. 10). Plaintiff Rodney

DeWalt, who is African-American, alleges that the City detered the success of his entertainment

establishment, an establishment he geared toward an African-American clientele. The City

contends Mr. DeWalt failed to advance specific allegations supporting the elements of his

claims—i.e., his Complaint does not satisfy Federal Rule of Civil Procedure 8’s pleading

standard. In response, Mr. DeWalt cites the statutes under which he brings his claims and

conclusory states that his claims should survive the City’s motion. Mr. DeWalt also requests

leave to amend his Complaint if the court concludes his Complaint does not satisfy Rule 8. But,

Mr. DeWalt has not filed a motion for leave to amend or a proposed amended complaint. The

court concludes Mr. DeWalt’s Complaint fails to allege facts capable of supporting his claims

but allows Mr. DeWalt 10 days to move for leave to amend.
I.     Factual Allegations

       The court derives the following factual allegations from Mr. DeWalt’s pro se Complaint

(Doc. 1). And, the court construes Mr. DeWalt’s filings liberally because he proceeds pro se.

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“A pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers.”).

       Mr. DeWalt is an African-American business owner who leased a building at 10635

Floyd Street, Overland Park, Kansas. Doc. 1 at 1–2 (Compl. ¶¶ 1, 12). Mr. DeWalt leased the

building to open Gossip, a live-entertainment establishment featuring music and dancing. Id. at

1 (Compl. ¶ 2). Mr. DeWalt designed Gossip with an African-American clientele in mind. Id.

The City initially rejected Mr. DeWalt’s proposed use for the building but later granted

Mr. DeWalt (1) a building permit to renovate the building; and (2) a special use permit to address

the absence of off-street parking controlled by the building for its occupancy capacity. Id. at 2–3

(Compl. ¶¶ 15, 18–19). Mr. DeWalt commenced construction in May 2017.

       In the months thereafter, Mr. DeWalt received threats from members of the public, telling

him that an African-American owned business geared toward an African-American clientele was

unwanted in Overland Park, Kansas. Id. at 3 (Compl. ¶ 21); see also id. at 4 (Compl. ¶ 30)

(alleging “hateful and racist calls” continuing into 2018). And, on May 29, 2017, a porta-potty

in front of the building was set on fire, causing some damage to the building. Id. (Compl. ¶ 22).

       Mr. DeWalt completed renovations by the fall of 2017. Id. (Compl. ¶¶ 23–25). The

building inspector initially refused to issue a certificate of occupancy because two staircases did

not comply with code. Id. (Compl. ¶ 23). Mr. DeWalt addressed the issue with the staircases,

and he received a certificate of occupancy on December 6, 2017. Id. (Compl. ¶ 25). But,



                                                 2
Mr. DeWalt contends the building inspector, when issuing the certificate of occupancy,

overlooked faulty electrical wiring that was strung together using extension cords. Id. (Compl.

¶ 24). And, Mr. DeWalt alleges that the use of extension cords resulted in an electrical fire

within a week of the issuance of the certificate of occupancy and, also, caused the lights in

Gossip to shut off while patrons occupied the building. Id. at 3–5 (Compl. ¶¶ 26, 28, 44).

       In January 2018, Mr. DeWalt hired a different electrician who altered and/or replaced

several components of the electrical system. Id. at 4 (Compl. ¶ 29). In March 2018, Mr. DeWalt

sought to renew his special use permit. Id. (Compl. ¶ 32). While the City Planning Commission

granted the permit, it did so with the condition that Mr. DeWalt employ five security guards

during Gossip’s business hours and that Gossip’s staff undergo “active shooter” training. Id.

Also, a member of the City Planning Commission questioned whether Mr. DeWalt thought about

moving his business to a different location given the “parking situation” at 10635 Floyd Street.

Id. (Compl. ¶ 33).

       In April 2018, Mr. DeWalt received a letter from one of the City’s code administrators

recommending additional repairs to the electrical system. Id. at 5 (Compl. ¶ 40). Sometime

later, Mr. DeWalt decided to close Gossip. Id. (Compl. ¶¶ 44–45). Mr. DeWalt largely

attributes Gossip’s closure to the building inspector approving the allegedly faulty electrical

system at final inspection and contends the inspector would not have approved the electrical

system if Mr. DeWalt was Caucasian and/or Gossip was geared toward a Caucasian clientele.

See id. (Compl. ¶¶ 43–44).

       Mr. DeWalt also contends that a new business, which opened at 10635 Floyd Street, was

not required to submit any drawings when conducting renovations or acquire a special use permit

for parking. Id. (Compl. ¶ 45). Mr. DeWalt attributes these purported differences in treatment to



                                                 3
his race, but he does not identify the race of the new lessee or the specific type of business

currently at 10635 Floyd Street. Id.

       Mr. DeWalt’s Complaint presents seven claims for relief. Id. at 5–9 (Compl. ¶¶ 46–82).

Count One makes a claim under 42 U.S.C. § 1981 for race discrimination, alleging “gross

disparity” in the treatment of Caucasian and African-American business owners and the selective

enforcement of regulations by the City. Id. at 5–6 (Compl. ¶¶ 46–53). And, in his response to

the City’s motion, Mr. DeWalt elaborates; he asserts that his Count One claim arises under

§ 1981’s protection for the making and enforcement of contracts, identifying his lease for the

building at 10635 Floyd Street as the contract impaired by the City’s actions. Doc. 14 at 5.

Count Two asserts a claim under 42 U.S.C. § 1983 for a procedural due process violation of his

Fourteenth Amendment liberty interest to engage in his chosen occupation. Doc. 1 at 6–7

(Compl. ¶¶ 54–58). Count Three makes a § 1983 claim for a Fourteenth Amendment procedural

due process violation in the infringement of Mr. DeWalt’s property interest in the use of the

building at 10635 Floyd Street. Id. at 7 (Compl. ¶¶ 59–64). Count Four advances a § 1983 claim

for violation of Mr. DeWalt’s Fourteenth Amendment right to equal protection of the laws. Id. at

7–8 (Compl. ¶¶ 65–70). And, Count Five raises a § 1983 claim for a violation of Mr. DeWalt’s

First Amendment freedom of association right, alleging that the City’s actions prevented him

from associating with his African-American clientele and from operating an establishment where

African-Americans could congregate for social purposes. Id. at 8 (Compl. ¶¶ 71–75). Finally,

Counts Six and Seven assert state common law claims—one claiming intentional interference

with economic relations and the other asserting an intentional infliction of emotional distress

claim. Id. at 9 (Compl. ¶¶ 76–82). Mr. DeWalt prays for $6 million in compensatory damages

and $6 million in punitive damages. Id. at 10.



                                                  4
        The City filed an Answer to Mr. DeWalt’s Complaint. Doc. 5. The City then moved to

dismiss Mr. DeWalt’s Complaint or, in the alternative, for judgment on the pleadings. Doc. 10.

In support of its motion, the City contends Mr. DeWalt’s Complaint fails to advance specific

factual allegations supporting every element of each claim. The City also argues that

Mr. DeWalt (1) fails to identify the city policy, custom, or practice responsible for the alleged

violations; (2) relies on interests not protected by the Constitution when advancing his § 1983

claims; and (3) decided to close Gossip on his own accord. Doc. 11 at 5–17. The City also seeks

to recover its attorney fees under 42 U.S.C. § 1988. Id. at 17.

        Mr. Dewalt’s Response to this motion recites the text of the statutes upon which his

claims rely and focuses his claims on the building inspector’s decision to approve the electrical

work despite the use of extension cords. But, Mr. DeWalt’s Response largely fails to confront

the arguments advanced by the City or identify what allegations in his Complaint allege facts

supporting the elements of his claims. Mr. DeWalt does, however, request leave to amend his

Complaint if the court determines his Complaint does not satisfy the pleading standard set forth

by Federal Rule of Civil Procedure 8.

II.     Standard of Review

        A court evaluates a Rule 12(c) motion under the same standard that governs a Rule

12(b)(6) motion to dismiss.1 Mock v. T.G. & Y. Stores Co., 971 F.2d 522, 528 (10th Cir. 1992).

The court will grant a motion for judgment on the pleadings if the factual allegations in the

complaint fail to “state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly,




1
        Because the City filed an Answer, the court must treat its motion only as a motion for judgment on the
pleadings under Federal Rule of Civil Procedure 12(c). See Fed. R. Civ. P. 12(b) (“A motion asserting any of these
[Rule 12(b)] defenses must be made before pleading if a responsive pleading is allowed.”).

                                                         5
550 U.S. 544, 570 (2007), or if an issue of law is dispositive, Neitzke v. Williams, 490 U.S. 319,

326 (1989).

        Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Although this

Rule “does not require ‘detailed factual allegations,’” it demands more than “[a] pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’”

which, as the Supreme Court explained, “will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555).

        When considering a motion to dismiss under Rule 12(b)(6), the court must assume that

the factual allegations in the complaint are true. Id. But the court is “not bound to accept as true

a legal conclusion couched as a factual allegation.” Id. (quoting Twombly, 550 U.S. at 555).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice” to state a claim for relief. Bixler v. Foster, 596 F.3d 751, 756 (10th

Cir. 2010) (quoting Iqbal, 556 U.S. at 678). Also, the complaint’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555 (citations

omitted).

        For a complaint to survive a motion to dismiss under Rule 12(b)(6), the pleading “must

contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on

its face.’” Iqbal, 556 U.S. at 679 (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,



                                                   6
550 U.S. at 556); see also Christy Sports, LLC v. Deer Valley Resort Co., Ltd., 555 F.3d 1188,

1192 (10th Cir. 2009) (“The question is whether, if the allegations are true, it is plausible and not

merely possible that the plaintiff is entitled to relief under the relevant law.” (citation omitted)).

To satisfy the plausibility requirement, “the complaint must give the court reason to believe that

this plaintiff has a reasonable likelihood of mustering factual support for these claims.” Ridge at

Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

III.    Analysis

        A.      The City’s Motion for Judgment on the Pleadings

                1.       Count One: § 1981 Claim

        “Section 1981 forbids all intentional racial discrimination in the making and enforcement

of private or public contracts.” Allstate Sweeping, LLC v. Black, 706 F.3d 1261, 1265 (10th Cir.

2013) (quoting Exum v. U.S. Olympic Comm., 389 F.3d 1130, 1134 (10th Cir. 2004)). The

statute states, in pertinent part:

        (a) Statement of equal rights

        All persons within the jurisdiction of the United States shall have the same right in
        every State and Territory to make and enforce contracts . . . as is enjoyed by white
        citizens . . . .

        (b) “Make and enforce contracts” defined

        For purposes of this section, the term “make and enforce contracts” includes the
        making, performance, modification, and termination of contracts, and the
        enjoyment of all benefits, privileges, terms, and conditions of the contractual
        relationship.

        (c) Protection against impairment

        The rights protected by this section are protected against . . . impairment under
        color of State law.




                                                   7
42 U.S.C. § 1981. The basic elements of a § 1981 claim are “(1) the plaintiff is a member of a

protected class; (2) that the defendant had the intent to discriminate on the basis of race; and (3)

that the discrimination interfered with a protected activity as defined in § 1981.” Hampton v.

Dillard Dep’t Stores, Inc., 247 F.3d 1091, 1102 (10th Cir. 2001). And, to advance a claim

against a municipality, a plaintiff must also allege “‘that the violation of his or her “right to make

contracts” protected by § 1981 was caused by a custom or policy within the meaning of Monell

v. New York City Department of Social Services, 436 U.S. 658 (1978), and subsequent cases.’”

Randle v. City of Aurora, 69 F.3d 441, 446 n.6 (10th Cir. 1995) (brackets omitted) (quoting Jett

v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735–36 (1989)).

       Mr. DeWalt has pleaded sufficient facts to support the first element of a § 1981 claim.

But his allegations supporting the remaining elements of his § 1981 claim are too general and

conclusory to satisfy Rule 8(a)’s pleading standard. It is Mr. DeWalt’s theory that the City

impaired his lease for 10635 Floyd Street when the building inspector approved the electrical

work and issued him a certificate of occupancy. But, granting a certificate of occupancy

permitted Mr. DeWalt to open Gossip and use the building in accord with his lease. And, while

electrical issues in the building interfered with his operation of Gossip, Mr. DeWalt does not

allege that the City prevented him from hiring a different electrician to install the wiring before

the final inspection. Nor does he allege that the City prevented him from hiring an electrician to

redo the wiring after the final inspection. To the contrary, Mr. DeWalt alleges that (1) he

observed issues with the electrical system before the final inspection; (2) his landlord, not the

City, told him to open Gossip or “get out”; and (3) he did hire a different electrician to fix the




                                                  8
alleged defects in the electrical system. Doc. 1 at 3–4 (Compl. ¶¶ 27, 29). Mr. DeWalt has not

alleged facts supporting a cognizable claim under § 1981.2

                  2.       Counts Two Through Five: § 1983 Claims

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

A municipality is a “person” for purposes of § 1983. Monell, 436 U.S. at 700–01. But, “[a]

municipality may not be held liable under § 1983 solely because its employees inflicted injury on

the plaintiff.” Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (quoting Hinton

v. City of Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993)). Instead, “municipal liability under

§ 1983 attaches where—and only where—a deliberate choice to follow a course of action is

made from among various alternatives by the official or officials responsible for establishing

final policy with respect to the subject matter in question.” Pembaur v. City of Cincinnati, 475

U.S. 469, 483–83 (1986). To put it another way, a municipality only can be held liable for acts it

“has officially sanctioned or ordered.” Id. at 480.

         “To establish municipal liability, a plaintiff must show 1) the existence of a municipal

policy or custom, and 2) that there is a direct causal link between the policy or custom and the

injury alleged.” Bryson, 627 F.3d at 788 (quoting Hinton, 997 F.2d at 782). A municipal policy

or custom may take on several forms:

         (1) “a formal regulation or policy statement”; (2) an informal custom “amounting
         to a widespread practice that, although not authorized by written law or express

2
         In reaching this conclusion, the court observes that Mr. DeWalt alleges that the City selectively enforces
regulations. Doc. 1 at 6 (Compl. ¶ 48). To the extent this allegation refers to the requirement that Mr. DeWalt hire
security guards and have his staff undergo “active shooter” training, Mr. DeWalt arguably has alleged facts
suggesting he was treated differently than other business owners. But, Mr. DeWalt does not advance any allegations
connecting these requirements to receive a special use permit to his inability to operate Gossip or the impairment of
any term in his lease. Instead, the Complaint alleges Gossip closed because of electrical issues and threats Mr.
DeWalt received from unidentified members of the public. Id. at 5 (Compl. ¶¶ 40–44).

                                                         9
          municipal policy, is so permanent and well settled as to constitute a custom or usage
          with the force of law”; (3) “the decisions of employees with final policymaking
          authority”; (4) “the ratification by such final policymakers of the decisions—and
          the basis for them—of subordinates to whom authority was delegated subject to
          these policymakers’ review and approval”; or (5) the “failure to adequately train or
          supervise employees, so long as that failure results from deliberate indifference to
          the injuries that may be caused.”

Id. (quoting Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1189–90 (10th Cir.

2010)).

          Mr. DeWalt’s Complaint contains no substantive allegations that, if supported by

evidence, would allow a jury to conclude that the City adopted a policy or custom responsible for

any constitutional violations alleged in the Complaint. Mr. DeWalt’s Complaint does not

identify any written or formal City policy targeting African-American business owners. Nor

does he allege that the building inspector who performed the final inspection has “final

policymaking authority,” or that Overland Park’s final policymakers ratified the decision of the

inspector. Instead, where Mr. DeWalt’s Complaint alleges that a code administrator

subsequently recommended changes to the electrical system, the Complaint itself defeats any

inference that the building inspector was a final policymaker or that the City ratified the building

inspector’s decision. See Doc. 1 at 5 (Compl. ¶ 40) (“Plaintiff received a letter from Jim Brown

the acting code administrator for Overland Park, Kansas, He recommended the re-installation of

the junction box covers and receptacle covers, in addition to replacing 2 breakers marked spots

that looked to have been over heated.”). And, at no point does Mr. DeWalt allege a failure to

train or supervise employees.

          Mr. DeWalt comes closest to satisfying the second form of a policy or custom from

Bryson—an informal custom. Mr. DeWalt states in the opening paragraph of his Complaint that




                                                   10
“[t]he facts alleged below are not unique.”3 Id. at 1 (Compl. ¶ 1). This allegation lacks the kind

of specificity required by Rule 8(a). And, this conclusory allegation is inconsistent with specific

factual allegations advanced by Mr. DeWalt, including his allegation that “Gossip was the first

black owned venue in Overland Park[.]”4 Id. at 5 (Compl. ¶ 44) (emphasis added).

         Because Mr. DeWalt has failed to plead the existence of a policy or custom through

specific factual allegations as required by Federal Rule of Civil Procedure 8, the City’s argument

for dismissal of his § 1983 claims is well taken.5 But, because the court permits Mr. DeWalt the

opportunity to move for leave to amend, it pauses briefly to identify some other flaws in his

Counts Two through Five claims.

            Counts Two and Three raise procedural due process claims, alleging the City deprived

Mr. DeWalt of his liberty interest to work in his chosen professions and of his property interest

in his business. Doc. 1 at 6–7 (Compl. ¶¶ 54–64). When evaluating a procedural due process

claim, the court must engage in “a two-step inquiry” that examines “(1) whether the plaintiff has

shown the deprivation of an interest in ‘life, liberty, or property’ and (2) whether the procedures

followed by the government in depriving the plaintiff of that interest comported with ‘due

process of law.’” Elliott v. Martinez, 675 F.3d 1241, 1244 (10th Cir. 2012) (quoting Ingraham v.

Wright, 430 U.S. 651, 673 (1977)).



3
         In support of Count Four of his Complaint, Mr. DeWalt also asserts: “Defendant[’]s policy, practice,
custom or decision to treat businesses differently based on race or ownership or clientele was the moving force
behind Plaintiff being deprived of his Fouteen[th] Amendment rights to equal protection.” Doc. 1 at 8 (Compl.
¶ 69). This allegation simply recites the elements of a § 1983 claim against a municipality; but, Mr. DeWalt fails to
support those elements with any specific factual allegations. Unfortunately, that is what Rule 8 requires. Bixler v.
Foster, 596 F.3d at 756 (quoting Iqbal).
4
         If Mr. DeWalt was the first African-American business owner in Overland Park, then one cannot infer that
the City adopted a “widespread practice” of discriminating against African-American business owners for there
were no other African-American business owners against whom to discriminate.
5
        Mr. DeWalt’s failure to identify a policy or custom in his Complaint is an additional defect in his Count
One, § 1981 claim.

                                                         11
       Besides its failure to identify a policy or custom, Mr. DeWalt’s Count Two claim fails

because he does not allege an adequate liberty interest to advance his claim. “The Fourteenth

Amendment’s Due Process Clause protects persons against deprivations of life, liberty, or

property; and those who seek to invoke its procedural protection must establish that one of these

interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty interest may

arise from the Constitution itself, by reason of guarantees implicit in the word ‘liberty’ or it may

arise from an expectation or interest created by state laws or policies.” Id. (citation omitted).

“The liberty interest that due process protects includes the individual’s freedom to earn a living.”

Lentsch v. Marshall, 741 F.2d 301, 303 (10th Cir. 1984). But it would “stretch[] the concept too

far to suggest that a person is deprived of ‘liberty’ when [the state deprives him of] one job but

[he] remains as free as before to seek another.” Bd. of Regents of State Colls. v. Roth, 408 U.S.

564, 575 (1972). Here, Mr. DeWalt only alleges that the City deprived him of the opportunity to

operate Gossip, but he does not advance any broader allegations that the City deprived him of the

opportunity otherwise to work in the entertainment business. And, while Mr. DeWalt’s

Complaint suggests he suffered reputational harm, it fails to advance any allegations identifying

the nature of that harm or that the reputational harm precludes him from undertaking future

ventures in the entertainment-establishment business.

       Second, even if Mr. DeWalt had alleged an adequate liberty interest, the Complaint lacks

allegations adequately connecting the City’s approval of the electrical system to Mr. DeWalt’s

inability to operate Gossip. Instead, Mr. DeWalt alleges that he decided to close Gossip, and it

appears from his Complaint that, when Gossip closed, his landlord, not the City, voided Mr.

DeWalt’s lease for 10635 Floyd Street. See Doc. 1 at 5 (Compl. ¶ 45) (“Gossip closed; the

landlord stated a business failure had occurred and to get out.”). Mr. DeWalt’s claim in Count



                                                 12
Three for deprivation of due process relative to his property interest struggles for the same

reason as his claims in Counts One and Two; his Complaint does not state a cognizable theory

for how the City infringed his property interest and forced Gossip’s closure.

       Turning to Count Four, Mr. DeWalt asserts that the City violated his Fourteenth

Amendment equal protection rights. It appears this claim may stem from one (or more) of three

sets of allegations: (1) the city inspector approving the electrical system; (2) the requirement that

he hire five security guards and have his staff undergo active shooter training; and (3) the City’s

failure to require a building plan and permit from the owner of a new business at 10635 Floyd

Street. But, all three sets of allegations are insufficient, in their current form, to support an equal

protection claim. On the first set of allegations, Mr. DeWalt does not contend that the building

inspector performed a more thorough inspection of electrical systems at Caucasian-owned

business. And Mr. DeWalt does not even identify any Caucasian-owned business who received

more favorable treatment from the city inspector than his business. On the second set of

allegations, Mr. DeWalt also fails to identify any Caucasian business owners, operating a

similar-type entertainment business, who needed a special use permit for parking and who were

not required to hire security or have their staff undergo “active shooter” training. And, on the

third set of allegations, Mr. DeWalt identifies neither the race of the new business owner nor the

type of new business opened at 10635 Floyd Street after Gossip closed. Without alleging any of

these facts, Mr. DeWalt’s Complaint lacks the specific allegations capable of supporting the

elements of an equal protection claim.

       Finally, in Count Five, Mr. DeWalt raises a § 1983 claim alleging that the City infringed

his First Amendment freedom of association right because it obstructed his efforts to create a

venue where an African-American clientele could gather and socialize. Doc. 1 at 8 (Compl.



                                                  13
¶ 71–75). “The First Amendment does not in terms protect a ‘right of association.’” City of

Dallas v. Stanglin, 490 U.S. 19, 23 (1989). But, the Supreme Court has recognized that the

“right of association” flows from other activities protected by the First Amendment, such that the

First Amendment protects an individual’s “right to associate for the purpose of engaging in those

activities protected by the First Amendment—speech, assembly, petition for the redress of

grievances, and the exercise of religion.” Id. at 24 (quoting Roberts v. U.S. Jaycees, 468 U.S.

609 (1984)). And, the Supreme Court has rejected the notion that individuals gathering at a

business establishment for entertainment, dancing, and social association falls within one of the

categories of protected activity covered by the First Amendment. Id. at 25. Absent some

suggestion that he and his patrons were engaged in an activity protected by the First Amendment,

Mr. DeWalt cannot state a cognizable § 1983 alleging a First Amendment violation.

                3.      Counts Six and Seven: State Law Claims

        Mr. DeWalt’s Complaint makes two state law claims. Under 28 U.S.C. § 1367(a), “in

any civil action of which the district courts have original jurisdiction, the district courts shall

have supplemental jurisdiction over all other claims that are so related to claims in the action

within such original jurisdiction.” “A district court’s decision whether to exercise that

jurisdiction after dismissing every claim over which it had original jurisdiction is purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)).

        Mr. DeWalt is yet to plead facts capable of supporting any of his claims over which the

court has original jurisdiction. Because of the relative infancy of this litigation, the court is

inclined to decline supplemental jurisdiction over Mr. DeWalt’s state law claims unless




                                                  14
Mr. DeWalt alleges facts capable of sustaining a claim over which the court has original

jurisdiction.

        B.      Mr. DeWalt’s Request to Amend

        In response to the City’s motion, Mr. DeWalt asks for leave to amend in the event the

court concludes his Complaint fails to state a claim upon which relief may be granted. District of

Kansas Local Rule 15.1 governs requests for leave to amend and states, in pertinent part:

        (a) Requirements of Motion. A party filing a motion to amend or a motion for
            leave to file a pleading or other document that may not be filed as a matter of
            right must:
                (1) set forth a concise statement of the amendment or leave sought;
                (2) attach the proposed pleading or other document;
                and
                (3) comply with the other requirements of D. Kan. Rules 7.1 through 7.6

(emphasis added). Mr. DeWalt’s request for leave to amend does not comply with Local Rule

15.1(a)(2). But, given his pro se status and that the request appeared in his Response to the

City’s motion, the court will allow Mr. DeWalt 10 days from the date of this Order to move for

leave to amend. The court cautions Mr. DeWalt that any motion for leave to amend is not an

opportunity for him to raise arguments in response to the City’s Motion to Dismiss and/or

Motion for Judgment on the Pleadings.

        If he moves for leave to amend, Mr. DeWalt must attach—as our local rule requires—a

proposed amended complaint to any such motion so that the court can determine whether the

amended complaint cures the defects in Mr. DeWalt’s pending Complaint. And, in permitting

Mr. DeWalt the opportunity for leave to amend, the court concludes it is conceivable that

Mr. DeWalt could allege facts allowing him to proceed on some, but not all, of the federal claims

raised in his Complaint.




                                                15
       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. DeWalt is permitted

10 days from the date of this Order to move for leave to amend.

       IT IS FURTHER ORDERED BY THE COURT THAT action is deferred on the

City’s Motion to Dismiss and/or Motion for Judgment on the Pleadings (Doc. 10) until

Mr. DeWalt moves for leave to amend or the 10-day period for a motion for leave to amend

elapses.

       IT IS SO ORDERED.

       Dated this 9th day of July, 2019, at Kansas City, Kansas.

                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                              16
